                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    ERIC MEYER,                                         Case No. 19-cv-00779-JD
                                                       Plaintiff,
                                   8
                                                                                            ORDER OF DISMISSAL
                                                v.
                                   9

                                  10    CA CHILD PROTECTION SERVICE,
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, a mental health patient, filed a pro se civil rights action. Court records indicate

                                  14   that plaintiff already proceeds with a case in this Court concerning the same defendant and claims.

                                  15   See Meyer v. Foster, Case No. 19-cv-0582 JD. This case is dismissed as duplicative. See Adams

                                  16   v. Cal. Dept. of Health Services, 487 F.3d 684, 688 (9th Cir. 2007). The Court will screen the

                                  17   earlier filed complaint.

                                  18          For the foregoing reasons, this case is DISMISSED as duplicative.

                                  19          IT IS SO ORDERED.

                                  20   Dated: February 27, 2019

                                  21

                                  22
                                                                                                     JAMES DONATO
                                  23                                                                 United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        ERIC MEYER,
                                   4                                                          Case No. 19-cv-00779-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        CA CHILD PROTECTION SERVICE,
                                   7
                                                       Defendant.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on February 27, 2019, I SERVED a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Eric Meyer ID: A-North
                                       Chicago Read Mental Health Center
                                  18   4200 N. Oak Park
                                       Chicago, IL 60634
                                  19

                                  20

                                  21   Dated: February 27, 2019

                                  22
                                                                                          Susan Y. Soong
                                  23                                                      Clerk, United States District Court
                                  24

                                  25
                                                                                          By:________________________
                                  26                                                      LISA R. CLARK, Deputy Clerk to the
                                  27                                                      Honorable JAMES DONATO

                                  28
                                                                                          2
